Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-3, 6-11 are currently pending.
 
Response to Amendment
The amendment filed on 09/07/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 06/07/2022
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PG Pub 20140261607), and further in view of Jinushi et al (PG pub 20140311543).

	Regarding claim 1, Zhang et al teaches a thermoelectric module comprising:
a thermoelectric material unit 106 including unit thermoelectric materials and movable in a direction in which the thermoelectric material unit approaches a heated body 101 and a direction in which the thermoelectric material unit moves away from the heated body [fig 1A-B 2A para 27 28 33 35 37]. A compliant portion is moved in the x, y z direction wherein the movement of the compliant portion will make the thermoelectric material move close to or away from the heated body [para 35-37]
flexible connector 109 comprising a compliant portion 114 which is considered to be thermal expansion member disposed between the thermoelectric material unit and the heated body and configured to be selectively expanded or contracted in response to a temperature of the heated body [fig 1A-B 2A para 33-37]; and

an elastic member configured to elastically support a movement of the thermoelectric material unit relative to the heated body [fig 2A-B para 33]. Since the compliant member would be disposed on both side of the thermoelectric unit, the compliant portion on the opposite site of the compliant portion near heated body is considered to be the elastic member [para 35].

Zhang et al teaches the heated side as set forth above, but Zhang et al does not teach the heated side being from a vehicle.
Jinushi et al teaches a thermoelectric device including a heat source which is from the exhaust gas of vehicles [para 57].
It would have been obvious to one of ordinary skill in the art the invention was filed to have the heated side of Zhang et al to be the exhaust gas of the vehicles of Jinushi et al for using the wasted heat and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

    PNG
    media_image1.png
    442
    795
    media_image1.png
    Greyscale

Modified Zhang et al teaches the claimed limitation, but modified Zhang et al does not teach housing.
Jinushi et al teaches the thermoelectric device comprising a housing 120 which is surrounded the thermoelectric device [para 58 fig 1 4].
It would have been obvious to one of ordinary skill in the art the invention was filed to have the heated body and thermoelectric device of Jinushi et al to be surrounded by the housing of Jinushi et al for protecting and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Modified Zhang et al teaches the elastic member comprising:
a contact portion being in elastic contact with the thermoelectric material unit; a fixing portion provided at a first end of the contact portion and fixed to the housing; and a movable portion provided at a second end of the contact portion and disposed to be movable relative to the housing [fig 4 see drawing below]. It is noted that the elastic member would be moved in x,y,z direction as shown in fig 1C.
modified Zhang et al teaches The compliant portion 114 may be flexible in three-dimensions for example, the compliant portion 114 may expand and contract in the y-direction (i.e., increase/decrease the separation between the first and second interfacing surfaces 116, 118), and may also flex in the x- and z-directions (i.e., all or portions of the first interfacing surface 116 may move with respect to the second interfacing surface 118 in the direction(s) of the x- and/or z-axes) [para 35, Zhang et al]. It is considered that the thermal expansion member is expanded, the thermoelectric material unit moves in the direction in which the thermoelectric material unit approaches the contact portion and at the same time, the movable portion moves in the direction in which the movable portion moves away from the fixing portion.

    PNG
    media_image2.png
    649
    476
    media_image2.png
    Greyscale


Regarding claim 2, modified Zhang et al teaches the thermoelectric material unit is in contact with the heated body when the thermal expansion member is contracted, and the thermoelectric material unit is spaced apart from the heated body when the thermal expansion member is expanded [fig 2A para 37].
Regarding claim 3, modified Zhang et al teaches a thermal conduction member 112 disposed between the thermoelectric material unit 106 and the heated body, wherein the thermoelectric material unit comes into contact with the heated body through the thermal conduction member [fig 1A 1B].
Regarding claim 6, modified Zhang et al teaches the contact portion, the fixing portion, and the movable portion are made by continuously bending a metal member [fig 4 para 37].
Regarding claim 11, modified Zhang et al teaches the unit of the thermoelectric material including n-type thermoelectric material 105B and p-type thermoelectric material 105A [para 28 fig 1A].
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PG Pub 20140261607), and Jinushi et al (PG pub 20140311543) and further in view of Leavitt et al (PG pub 20100229911).
Regarding claim 7, modified Zhang et al teaches the claimed limitation as set forth above, but modified Zhang et al does not teach a stopper.
Leavitt et al teaches a thermoelectric device comprising egg-crate  which surrounded the p and n-type thermoelectric material [para 21 fig 1 3]. The egg-crate is considered to be claimed stopper.

It would have been obvious to one of ordinary skill in the art the invention was filed to have the egg-crate (stopper) of Leavitt et al to surround the thermoelectric unit as taught by modified Zang et al for restricting thermoelectric unit from displacement and long life, low cost device [ para 21].
The recitation “configured to… unit” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 8, modified Zhang et al teaches the stopper is provided on at least any one of the thermoelectric material unit and the heated body [fig 3, Leavitt et al].
Regarding claim 8, modified Zhang et al teaches the stopper including:
a first stopper protrusion disposed in a first direction; and 
a second stopper protrusion connected to the first stopper protrusion and disposed in a second direction that intersects the first direction, and 
wherein the first stopper protrusion and the second stopper protrusion cooperatively surround the thermal expansion member [fig 3, Leavitt et al].

    PNG
    media_image3.png
    694
    826
    media_image3.png
    Greyscale

Regarding claim 10, modified Zhang et al teaches the stopper includes a stopper groove provided in at least any one of the thermoelectric material unit and the heated body, and the thermal expansion member is accommodated in the stopper groove [fig 3, Leavitt et al]

    PNG
    media_image4.png
    694
    826
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 07/09/2022 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teaches claim amendment.
The examiner respectfully disagrees. The compliant member which is considered to be the elastic member may be flexible in three-dimensions for example, the compliant portion 114 may expand and contract in the y-direction (i.e., increase/decrease the separation between the first and second interfacing surfaces 116, 118), and may also flex in the x- and z-directions (i.e., all or portions of the first interfacing surface 116 may move with respect to the second interfacing surface 118 in the direction(s) of the x- and/or z-axes) [para 35, Zhang et al]. It is considered that the thermal expansion member is expanded, the thermoelectric material unit moves in the direction in which the thermoelectric material unit approaches the contact portion and at the same time, the movable portion moves in the direction in which the movable portion moves away from the fixing portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726